Title: To Thomas Jefferson from Mr. Caillier, 26 February 1805
From: Caillier, Mr.
To: Jefferson, Thomas


                  Note du Vin de Cahuzac pour Monsieur Jefferson
                  President des Etats Unis
                  Mr. Caillier Regisseur de Madame LaRochefoucauld et Proprietaire demeurant a Cahuzac, par Bergerac departement de la Dordogne, peut chaque Annee faire Passer poùr le Compte de Monsieur Jefferson autant de Bariques de Vin Blanc Sec de Cahuzac qu’il en Voudra, S’il est Vieux en double futaille, et S’il est Nouveau sans double futaille, Le tout bien conditionné en Etat de Supporter le Voyage par Mer rendu au port de Bordeaux moyennant 120” la Barique de Vieux, et 80” la Barique de Nouveau en Convenant du Negotiant que sera Chargé de les Recevoir et de les payer
                  Selon les Années il ne poura y avoir de difference sur le Prix en plus ou moins que de 110 a 130 le Vieux et 70” a 90 le Nouveau.
                  Le tems le plus Convenable de L’année est depuis le Mois d’Octobre jusqu’au mois d’avril pour livrer le Vin a Bordeaux, pour que le Vin soit Meillieur en Amerique on Conseille d’attendre qu’il ait 2 ans faits pour le faire Voyager, et a 4 Ans qui est le Veritable age pour le mettre en Bouteilles, en attendant il faut avoir Soin de Remplir la Barique de 8 en 8 jours
                  Si on L’envoyoit en Nouveau, il ne pouroit etre en double futaille, la Barique seroit percée a coté de la Bonde, et le petit trou fermé avec 3 ou 4 pailles de Seigle enfoncée jusqu’a l’Epy donnerait L’air Convenable au Vin qui ne sort point, et qui sans cela jetterait le fonds en dehors
                  On observe qu’il faudroit charger le Vin Nouveau aussitot son Arrivée a Bordeaux autrement le Commissionnaire seroit obligé de l’entretenir plein ce qui occuperoit et occasionneroit du dechet
                  Il se fait aussi a Cahuzac du Vin Blanc doux Liquoreux, le Prix Vieux et Nouveau seroit le meme que le Sec
                  La Barique de Vin sec qui partira avec cette Note Provient de la Recolte de 1802,
                  On en a en Cave de 1803—4 Barriques et de 1804—8 Barriques, le tout Sec,
                  Frais et deboursées qui Precedoient la Vente pour un barique
                  
                     
                        
                           
                           
                           Barique
                           fr. 22.
                           —
                           
                        
                        
                           
                           
                           double do.
                           12.
                           —
                           
                        
                        
                           
                           
                           Port a Bergerac
                           5.
                           —
                           
                        
                        
                           
                           
                           do. a Bordeaux
                           5.
                           —
                           
                        
                        
                           
                           
                           Commission &c
                           
                                12.
                           
                           —
                           
                        
                        
                           
                           
                           
                           fr. 56.
                           —
                           
                        
                     
                  
                  
                  
                     
                        [Note in TJ’s hand:] 
                     
                     22D.85c = the barrique of Bordeaux is of 62.8 gallons English. Consequently costs .36 cents the gallon
                  
               